Title: To Thomas Jefferson from David Humphreys, 22 November 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 22 Nov. 1791. Since his last letter of 28 Oct. he has received certain information that the Dey of Algiers has declared war on Sweden. A Swedish ship which was loading here for a Mediterranean voyage has consequently been unloaded.—Public business “is often done slowly in this Country.” He had to write four or five notes or memoires and wait more than three months before he finally succeeded in persuading the Portuguese government to validate Pintard’s commission as consul at Madeira.—Street, the consul at Fayal, has revealed that he wishes to become consul at Lisbon. He is personally unacquainted with Street but is slightly familiar with Street’s cousin, Mr. Street D’Arriaga, a wealthy and respectable gentleman in Lisbon whose ample fortune will probably be inherited by Street. Since “many things in business are effected in this Country by influence and connections,” there is some reason to consider Street’s pretensions. He must add, however, that he believes consular business is well handled presently by Messrs. Dohrman & Harrison.—There is more need for a consul at Oporto where a greater number of vessels from America than usual has arrived this year. He encloses a letter from Dominick Browne, the French consul in Oporto, requesting the office of vice-consul for his son, Bernard Clamouse Browne. He recommends this appointment because upon careful investigation he finds that the elder Browne has been invariably helpful to Americans and that the son is a promising young man who is well suited to hold consular office. “But in case of that appointment, it may be necessary to signify to this Government officially, that the Government of the U.S. grants permission to their Citizens to act in a Consular capacity for her Most Faithful Majesty: as M. de Pinto informed me, without such permission it would be  improper to accord a similar indulgence here. I assured him that practice was permitted by the U. S. in favour of other nations; and that I was persuaded there could be no objections to prevent the Portuguese Government from employing Citizens of the U. S. in a Consular character: especially as we are sincerely disposed to give every facility to promote an extensive and beneficial intercourse between the two Nations.”—Thomas Barclay has engaged passage to Morocco and announced his coming in letters to the governor of Tangier and the secretary of the Emperor. With the assistance of the secretary of the late Portuguese embassy in Morocco, Barclay has purchased everything he thinks he may need. He encloses Barclay’s receipt for 32,175 current guilders, which represents the total of his authorized expenditure in this business. He touched not a farthing of this sum. He gave draughts for this amount of money to Willink, Van Staphorst & Hubbard, and Barclay received the money from John Bulkeley & Son, “my Bankers here.” He asks TJ to acknowledge receipt of the voucher as soon as possible, promises to send a duplicate with his next letter, and states that he will retain a third copy in case any are lost.—He encloses “several public Papers” received since the date of his last letter.
